DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed 5/29/2019.  As directed by the amendment, claims 1, 3-11, 13, and 14 have been amended, and claims 16-19 have been added. As such, claims 1-19 are pending in the instant application.

Claim Objections
Claim 14 is objected to because of the following informalities:  line 3 would read more smoothly if it were to read, “such that the flowing air”.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7 and 11-15 of copending Application No. 16/464,789 in view of Kladders (US 4,889,114; hereinafter “Kladders”). Co-pending claims 1, 5-7 and 11-15 anticipate the limitations of the instant claims, except they do not recite the dimensions/cavity structure of instant claims 1, 3-7 and 16-19 (and the method of instant claim 14 is understood to flow from these dimensions as discussed in the 112 section below when the inhaler is used according to the standard/obvious step of inhaling therethrough). However, as taught by Kladders (see discussion in the art rejection below), the claimed dimensions/cavity structure were well known in the art before the effective filing date of the claimed invention and would have been obvious to include in the co-pending claims in order to recite an easily-produced cavity that is appropriately sized to receive a standard-sized capsule and dispense a well-fragmented powder therefrom.
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7 and 11-15 of copending Application No. 16/464,789 as discussed above regarding claim 14, and further in view of Lundquist (US 4,064,878; hereinafter “Lundquist”), Harmer et al. (US 7,810,494 B2; hereinafter “Harmer”) and Yamada et al. (US 2017/0042251 A1; hereinafter “Yamada”). The co-pending claims are silent regarding a specific flow rate for use with the inhaler article thereof. However, Lundquist demonstrates it was well known in the inhaler art before the effective filing date of the claimed invention to optimize the flow rate through an inhaler in order to achieve a desired speed of administration and/or number of inhalations desired per capsule (col. 5), Harmer teaches a known flow rate through an 

Claims 1-11, 13, 14 and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9, 12, 13 and 18 of copending Application No. 14/464,790 in view of Kladders. Co-pending claims 1, 2, 6, 9, 12, 13 and 18 anticipate the limitations of the instant claims, except they do not recite the dimensions/cavity structure of instant claims 1, 3-7 and 16-19 (and the method of instant claim 14 is understood to flow from these dimensions as discussed in the 112 section below when the inhaler is used according to the standard/obvious step of inhaling therethrough), or the filter of instant claims 10, 11 and 13. However, as taught by Kladders (see discussion in the art rejection below), the claimed dimensions/cavity structure and filter were well known in the art before the effective filing date of the claimed invention and would have been obvious to include in the co-pending claims in order to recite an easily-produced cavity that is appropriately sized to 
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9, 12, 13 and 18 of copending Application No. 14/464,790 as discussed above regarding claim 11, and further in view of Li et al. (US 2015/0027468 A1; hereinafter “Li”). The copending claims are silent regarding a filter of PLA fibers. However, Kladders would have rendered obvious the inclusion a filter as discussed above, and Li demonstrates that PLA fiber filters were well known in the inhaler art before the effective filing date of the claimed invention (see e.g. Li abstract). It has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07. It would have been obvious to include a filter of PLA fibers in the co-pending claims to arrive at instant claim 12 as taught by Kladders and Li, in order to provide an effective filter that is made from a renewable resource for good environmental stewardship.
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9, 12, 13 and 18 of copending Application No. 14/464,790 as discussed above regarding claim 14, and further in view of Lundquist, Harmer and Yamada. The co-pending claims are silent regarding a specific flow rate for use with the inhaler article thereof. However, Lundquist demonstrates it was well known in the inhaler art before the effective filing date of the claimed invention to optimize the flow rate through an inhaler in order to achieve a desired speed of administration and/or number of inhalations desired per capsule (col. 5), Harmer teaches a known flow rate through an inhaler of 2-3 L/min (col. 17, lines 6-9), and 
These are provisional nonstatutory double patenting rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 10, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed 
Regarding claim 14 (and thus its dependent claim 15), it appears that the claims are attempting to define the subject matter in terms of results to be achieved, which merely amounts to a statement of the underlying problem, without providing clear technical features for achieving this result, and which would encompass all possible solutions to the problem. See MPEP 2173.05(g). Is the structure of claim 1 alone sufficient to produce the spinning of claim 14, or is some other structure(s) required? And/or is a certain air flow required? As best understood from page 2, lines 1-12, the capsule and capsule cavity must be sized as recited in instant claims 3+5 in order to promote the claimed stable rotation (in combination with the helical air channel of claim 1), i.e. the cavity and capsule must both be substantially elongated and the inner diameter of the cavity must be not much larger than the outer diameter of the capsule, such that claim 14 appears to be lacking critical structure/technical features required to produce the result of the recited method step. However, for purposes of examination, the result of claim 14 will be considered to flow from the structure of claim 1, in the event that Applicant demonstrates that the structure of claim 1 is sufficient to produce this result.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 10, 11, 13, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kladders (US 4,889,114; hereinafter “Kladders”) in view of Valentini et al. (US 4,995,385; hereinafter “Valentini”) and Beller (DE 102006006647 B3; hereinafter “Beller”).
Regarding claim 1, Kladders discloses an inhaler article (inhaler) (Fig. 1) comprising: 
a body (comprising lower part 1 and mouthpiece 2) extending along a longitudinal axis from a mouthpiece end (at the top of 2 in Fig. 1) to a distal end (at the bottom of 1 in Fig. 1); 
a capsule cavity (capsule chamber 6) defined within the body, the capsule cavity having a cavity length extending along the longitudinal axis (Fig. 1; col. 2, lines 15-17); 
a mouthpiece air channel (extending upwards above 8 in Fig. 1) extends from the capsule cavity to the mouthpiece end; and 
a capsule (capsule 15) disposed within the capsule cavity (Fig. 1), the capsule having a capsule length (col. 2, lines 23-25), the capsule length is in a range from about 25% to about 99% of the cavity length (col. 2, lines 15-17; where the ratio of Kladders is expressed as cavity to capsule rather than capsule to cavity as claimed, so the numbers are inverse from those claimed, e.g. 1.02 to 2 times corresponds to 50-98% (1/1.02 and 1/2)).
Kladders is silent regarding an end cap disposed within the distal end and extending to the capsule cavity, the end cap extending from an end cap distal end face to an end cap inner end and comprising a helical air channel extending from the end cap distal end face to the end cap inner end. However, Valentini demonstrates that it was well known in the capsule inhaler art before the effective filing date of the claimed invention that it is advantageous to cause rotational airflow within a capsule cavity (nebulization chamber 42) (Figs. 2 and 6; col. 5, lines 30-50), and Beller teaches that it was known in the inhaler art before the effective filing date of the claimed invention to cause rotational airflow within a capsule cavity (para [0038]) by employing an end cap (swirl device 9) (Fig. 7) disposed within a distal end (to the left in Fig. 7) and extending generally to a capsule cavity (central receiving chamber 4), the end cap extending from an end cap distal end face (to the left in Fig. 7) to an end cap inner end (to the right in Fig. 7) and comprising a helical air channel (defined by helix 10) (Fig. 7; para [0035]) extending from the end cap distal end face to the end cap inner end (Fig. 7). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the inhaler of Kladders to include, i.e. within air inlet channel 3, an end cap disposed within the distal end and extending to the capsule cavity, the end cap extending from an end cap distal end face to an end cap inner end and comprising a helical air channel extending from the end cap distal end face to the end cap inner end as taught by Beller (where a full extension would have been obvious to an artisan before the effective filing date of the claimed invention to ensure that the air has maximum rotation when entering the capsule cavity), in order to provide the predicable result of causing rotational airflow within the capsule cavity to cause the capsule to rotate within the cavity to, in turn, more completely expel the medicament from the capsule (Valentini, col. 5, lines 30-50).
 inhaler article according to claim 1, wherein Kladders further discloses/teaches wherein the cavity length is in a range from about 18 mm to about 22 mm (the length of this chamber is from about…1.1 to 1.6 times, the length of the capsule…capsules especially from about 1.5 cm…in length, col. 2, lines 15-25; which teaches a chamber of length of 16.5 mm to 24 mm when using a 15 mm capsule) and the capsule length is in a range from about 14 to about 18 mm (capsules are…from about 1.5 cm to 2.5 cm, in length, col. 2, lines 24-25), wherein it would have been obvious to an artisan before the effective filing date of the claimed invention to optimize the lengths of the cavity and/or capsule of the inhaler of Kladders to arrive at values within the instantly claimed ranges as disclosed/taught by Kladders, in order to predictably accommodate a standard sized capsule within a cavity in a way that ensures low standard deviation of expulsion and/or better fragmentation (Kladders col. 1-2).
Regarding claim 4, Kladders in view of Valentini and Beller teaches the inhaler article according to claim 1, wherein Kladders further discloses/teaches wherein the capsule cavity has an cavity inner diameter (Figs. 1 and 3), orthogonal to the longitudinal axis, and the capsule has an capsule outer diameter (Figs. 1 and 3), and the capsule outer diameter is in a range from about 80% to about 99% of the cavity inner diameter (col. 2, lines 10-14; where the ratio of Kladders is expressed as cavity to capsule rather than capsule to cavity as claimed, so the numbers are inverse from those claimed, e.g. 1.1 to 2.5 times corresponds to 40-91% (1/1.1 and 1/2.5)), wherein it would have been obvious to an artisan before the effective filing date of the claimed invention to optimize the ratio of diameters of the cavity and capsule of the 
Regarding claim 5, Kladders in view of Valentini and Beller teaches the inhaler article according to claim 1, wherein Kladders further discloses/teaches wherein the capsule cavity has an cavity inner diameter (Figs. 1 and 3), orthogonal to the longitudinal axis, and the capsule has an capsule outer diameter that is less than the cavity inner diameter (Figs. 1 and 3), and the capsule outer diameter is in a range from about 5.4 mm to about 6.4 mm (length to width (diameter) ratio of such capsules is generally…2:1 to 3:1…capsules are…from about 1.5 cm…in length, col. 2, lines 21-25; which teaches an outer diameter of 5-7.5 mm when using a 15 mm capsule) and the cavity inner diameter is in a range from about 6 mm to about 7 mm (internal width of this chamber being from about 1.1…times the size of the diameter of the capsule, col. 2, lines 11-13; which teaches an inner diameter of 5.5-8.25 mm when using a 15 mm capsule), wherein it would have been obvious to an artisan before the effective filing date of the claimed invention to optimize the diameters of the cavity and capsule of the inhaler of Kladders to arrive at values within the instantly claimed ranges as disclosed/taught by Kladders, in order to predictably accommodate a standard sized capsule within a cavity in a way that ensures low standard deviation of expulsion and/or better fragmentation (Kladders col. 1-2).
 inhaler article according to claim 1, wherein Kladders further discloses wherein the capsule cavity has a uniform or constant diameter along the cavity length (Figs. 1 and 3).
Regarding claim 10, Kladders in view of Valentini and Beller teaches the inhaler article according to claim 1, wherein Kladders further discloses wherein the body has an outer diameter that is substantially constant from the distal end to the mouthpiece end (Fig. 1, wherein the slight tapering of the mouthpiece 2 is considered within the scope of “substantially,” because it is not a significant change in the outer diameter. Alternatively, it would have been obvious to an artisan before the effective filing date of the claimed invention for the mouthpiece of Kladders to have no taper such that the body has a constant outer diameter as claimed, in order to utilize a more simple shape that would be easier to manufacture).
Regarding claim 11, Kladders in view of Valentini and Beller teaches the inhaler article according to claim 1, wherein Kladders further discloses further comprising a filter element (perforated plate 8) disposed within the body and separating the capsule cavity from the mouthpiece end (Fig. 1), the filter element in air flow communication with the capsule cavity and the mouthpiece air channel (Fig. 1).
Regarding claim 13, Kladders in view of Valentini and Beller teaches the inhaler article according to claim 11, wherein Kladders further discloses wherein the filter element defines a downstream end of the capsule cavity (Fig. 1).  
Regarding claim 14, Kladders in view of Valentini and Beller teaches a method comprising: 
flowing air through the inhaler article according to claim 1 (Kladders col. 4, lines 1-2 in view of the discussion of claim 1 above), the flowing air spins the capsule about the longitudinal axis and an axis of rotation is substantially stable with the longitudinal axis (as discussed above regarding the rejection of this claim under 35 USC 112(b), if this result flows from the structure of claim 1, it is thus taught by the prior art as discussed above regarding claim 1. Furthermore, Kladders discloses teaches/the dimensions of instant claims 3 and 5, which, as best understood from the instant specification, would ensure the claimed result. Moreover, as discussed above, Valentini teaches the importance of causing the rotation/spinning of the capsule, such that it would have been obvious to an artisan before the effective filing date of the claimed invention to ensure that the claimed result occurs when using the device of Kladders in view of Valentini and Beller, in order to more completely expel the medicament from the capsule (Valentini, col. 5, lines 30-50)).
Regarding claim 16, Kladders in view of Valentini and Beller teaches the inhaler article according to claim 1, wherein Kladders further discloses wherein the capsule length is in a range from about 50% to about 95% of the cavity length (col. 2, lines 15-17; where the ratio of Kladders is expressed as cavity to capsule rather than capsule to cavity as claimed, so the numbers are inverse from those claimed, e.g. 1.02 to 2 times corresponds to 50-98% (1/1.02 and 1/2)).
Regarding claim 17, Kladders in view of Valentini and Beller teaches the inhaler article according to claim 1, wherein Kladders further discloses/teaches wherein the capsule length is in a range from about 75% to about 85% of the cavity length (col. 2, lines 15-17; where the ratio of Kladders is expressed as cavity to capsule rather than , wherein it would have been obvious to an artisan before the effective filing date of the claimed invention to optimize the ratio of lengths of the cavity and capsule of the inhaler of Kladders to arrive at values within the instantly claimed ranges as disclosed/taught by Kladders, in order to predictably accommodate a standard sized capsule within a cavity in a way that ensures low standard deviation of expulsion and/or better fragmentation (Kladders col. 1-2).
Regarding claim 18, Kladders in view of Valentini and Beller teaches the inhaler article according to claim 4, wherein Kladders further discloses/teaches wherein the capsule outer diameter is in a range from about 85% to about 95% of the cavity inner diameter (col. 2, lines 10-14; where the ratio of Kladders is expressed as cavity to capsule rather than capsule to cavity as claimed, so the numbers are inverse from those claimed, e.g. 1.1 times corresponds to 91% (1/1.1)), wherein it would have been obvious to an artisan before the effective filing date of the claimed invention to optimize the ratio of diameters of the cavity and capsule of the inhaler of Kladders to arrive at values within the instantly claimed ranges as disclosed/taught by Kladders, in order to predictably accommodate a standard sized capsule within a cavity in a way that ensures low standard deviation of expulsion and/or better fragmentation (Kladders col. 1-2).
Regarding claim 19, Kladders in view of Valentini and Beller teaches the inhaler article according to claim 18, wherein Kladders further discloses/teaches wherein the capsule length is in a range from about 75% to about 85% of the cavity length (col. 2, lines 15-17; where the ratio of Kladders is expressed as cavity to capsule rather than capsule to cavity as claimed, so the numbers are inverse from those claimed, e.g. 1.1 to , wherein it would have been obvious to an artisan before the effective filing date of the claimed invention to optimize the ratio of lengths of the cavity and capsule of the inhaler of Kladders to arrive at values within the instantly claimed ranges as disclosed/taught by Kladders, in order to predictably accommodate a standard sized capsule within a cavity in a way that ensures low standard deviation of expulsion and/or better fragmentation (Kladders col. 1-2).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kladders in view of Valentini and Beller as applied to claim 1 above, and further in view of Ohki et al. (US 2002/0062829 A1; hereinafter “Ohki”).
Regarding claim 2, Kladders in view of Valentini and Beller teaches the inhaler article according to claim 1, but Kladders is silent regarding wherein the capsule contains particles comprising nicotine. However, Ohki teaches that it was well known in the capsule inhaler art before the effective filing date of the claimed invention for a capsule (capsule body 2) to contain particles comprising nicotine (powder tobacco…nicotine extract powder, para [0066]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the capsule of Kladders to contain particles containing nicotine as taught by Ohki, in order to provide the expected result of an inhaler device for use as a smoking substitute and/or smoking cessation product.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kladders in view of Valentini and Beller as applied to claim 1 above, and further in view of Boeck (US 2007/0240713 A1; hereinafter “Boeck”).
Regarding claim 7, Kladders in view of Valentini and Beller teaches the inhaler article according to claim 1, but since Kladders teaches that the lower piece 1 can be moved towards mouthpiece 2, which temporarily changes the effectively length of the capsule cavity, Kladders is considered to be silent regarding wherein the capsule cavity is a fixed length. However, Boeck demonstrates that it was well known in the capsule inhaler art before the effective filing date of the claimed invention for a similar inhaler arrangement to have capsule cavity (within housing 11) of a fixed length (Fig. 1; para [0227]), where it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the device of Kladders to include wherein the capsule cavity is a fixed length as taught by Boeck, in order to utilize a predictably cheaper construction, e.g. to provide a single use inhaler for delivery of protected substances (Boeck, para [0228]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kladders in view of Valentini and Beller as applied to claim 1 above, and further in view of Bruna et al. (US 6,123,070; hereinafter “Bruna”).
Regarding claim 8, Kladders in view of Valentini and Beller teaches the inhaler article according to claim 1, but Kladders in view of Valentini and Beller is silent regarding wherein the air channel comprises at least two air channels that are symmetrical and preferably opposing each other along the end cap length. comprise at least two air channels (there are four channels between ribs 115, see Fig. 9) that are symmetrical and preferably opposing each other along the insert length (Fig. 9, where the channels have mirror symmetry, the same as the instantly disclosed channels, see e.g. instant Figs. 3A-4B). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to substitute the single channel arrangement taught by Beller for the four channel arrangement taught by Bruna, because the additional air channels would have been reasonably expected to provide better air shear along the edges of the capsule cavity for enhanced emptying of the cavity, and/or would ensure air delivery into the cavity even if one or more of the channels were blocked, thus extending the functional life of the device.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kladders in view of Valentini and Beller as applied to claim 1 above, and further in view of Li et al. (US 2015/0027468 A1; hereinafter “Li”). 
Regarding claim 12, Kladders in view of Valentini and Beller teaches the inhaler article according to claim 11, but Kladders is silent regarding wherein the filter element comprises fibres derived from polylactic acid (PLA). However, it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07, and Li demonstrates that PLA fiber filters were well known in the inhaler art before the effective filing date of the .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kladders in view of Valentini and Beller as applied to claim 1 above, and further in view of Lundquist (US 4,064,878; hereinafter “Lundquist”), Harmer et al. (US 7,810,494 B2; hereinafter “Harmer”) and Yamada et al. (US 2017/0042251 A1; hereinafter “Yamada”). 
Regarding claim 15, Kladders in view of Valentini and Beller teaches the method according to claim 14, but Kladders is silent regarding wherein the flowing air has a flow rate in a range from about 2 L/min to about 1 L/min. However, Lundquist demonstrates it was well known in the inhaler art before the effective filing date of the claimed invention to optimize the flow rate through an inhaler in order to achieve a desired speed of administration and/or number of inhalations desired per capsule (col. 5), Harmer teaches a known flow rate through an inhaler of 2-3 L/min (col. 17, lines 6-9), and Yamada teaches a known flow rate through an inhaler of 1.05 L/min (para [0062]). Optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art. MPEP § 2144.05. It would have been obvious to an artisan before the effective filing date to optimize the air flow in the method taught by Kladders in view of Valentini and Beller to arrive at an air flow within the instantly claimed range as taught by Harmer and Yamada, in order to achieve a desired speed of administration and/or number of .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the relevant terminal disclaimers are filed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references regarding known capsule/cavity sizes and/or air flows: Ellwanger et al. (US 2014/0150787 A1; esp Fig. 3); Dunne et al. (US 2014/0182587 A1); Wensley et al. (US 2015/0196060 A1); Jesnig (US 2,569,720); Thompson et al. (US 2,722,935); Sacks (US 2,946,332); Side et al. (US 3,888,252); Alston et al. (US 2004/0206350 A1); Valentini et al. (US 4,069,819); Tuckwell et al. (US 8,869,794 B1); Niccolai (US 6,705,313 B2). Additional references teaching an inhaler end cap or insert with helical/angled air channel(s): Tsutsui (US 2014/0060535 A1); Shahaf et al. (US 2016/0129205 A1; Fig. 5). Additional references regarding helical air flow around an inhaler capsule: Hochrainer (CA 2509521); Von Schuckmann (US 2014/0076315 A1 and US 2015/0059747 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785